Y
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on January 29, 2021 is being considered by the examiner.
3.	Claims 1-20 pending.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C.103 as being obvious over Yang et al. (US 2014/0056184 A1).
	Regarding claims 1, 8, 15, Yang et al. discloses a User Equipment, a base station and a method comprising:
	receiving:	
		a first physical downlink shared channel (PDSCH) that provides a first transport block (S502_0),
		a second PDSCH that provides a second transport block (S502_M-1)
	([0079]: “Referring to FIG. 7, a UE can receive one or more DL signals (e.g. PDSCH signals) in M DL subframes (SFs) (S502_0 to S502_M-1).   Each PDSCH signal is used to transmit one or more (e.g. 2) transport blocks (TSs) (or code words) according to transmission mode.”);
	generating:
		first hybrid automatic response request acknowledgement (HARQ-ACK) information in response to reception of the first transport block ([0079]: “A PDCCH signal requiring an ACK/NACK response, for example, a PDCCH signal  indicating SPS (semi-persistent scheduling) release (simply, SPS release PDCCH signal) may also be received in step S502_0 ot S502_M-1, which is not shown.”), and
		second HARQ-ACK information in response to reception of the second transport block ([0079]: “When a PDSCH signal and/or an SPS release PDCCH signal are present in the M DL subframes, the UE transmits ACK/NACK through a UL subframes corresponding to the MDL subframes via processes for transmitting ACK/NACK (e.g. ACK/NACK (payload) generation, ACK/NACK resource allocation, etc.).  ACK/NACK includes acknowledgement information about the PDSCH signal and/or an SPS release PDUCCH received in step S502_0 to S502_M-1.”);
	multiplexing: 
		the first HARQ-ACK information in a first physical uplink control channel (PUCCH), and
		the second HARQ-ACK information in a second PUCCH ([0087]: “Maximum 4 PUCCH resources (i.e., n.sup(1).sub.PUCCH, 0 to n.sup.(1).sub.PUCCH, 3) can be occupied for each data unit.  The multiplexed ACK/NACK signal is transmitted through one PUCCH resource selected from the occupied PUCCH resources.”; and
	transmitting:
		the first PUCCH within a first time unit having a first duration (“Generate first HARQ-ACK set for CC1 based on M1” See S1304),
		the second PUCCH within a second time unit having a second duration (“Generate second HARQ-ACK set for CC2 based on M2”, See S1066).
	Yang et al. discloses (“transmitting a bit value corresponding to a third HARQ-ACK set including the first  HARQ-ACK set and the second HARQ-ACK set including the first HARQ-ACK set and the second HARQ-ACK set in an uplink subframe n, wherein M=(max (M1, M2), max(M1, M2) representing a value being equal to or larger than not smaller between M1 and M2, wherein M1 corresponds to the number of downlink subframes corresponding to the uplink subframe n in the first cell, and M2 corresponds to the number of downlink subframes corresponding to the uplink subframe n in the second cell, wherein the first cell and the second cell have different UL-DL configuration.”), see abstract.
	Although Yang et al. fails to disclose wherein the first duration is a multiple of the second duration by an integer that is larger than one, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to configure the first duration is a multiple of the second duration based on the first HARQ-ACK set and the second HARQ-ACK set.

    PNG
    media_image1.png
    655
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    528
    media_image2.png
    Greyscale

Regarding claims 2 and 9, Yang et al. further discloses wherein the first duration is specified in system operation, ([0090]:”The linkage between the carrier frequencies (or DL CCs) of downlink resources and the carrier frequencies (or UL CCs) of uplink resources may be indicated by system information.”)

	Regarding claims 3, 10 and 16, Yang et al. discloses the method of claim 1, further comprising:
	receiving, via radio resource control (RRC) signaling, a configuration for the second duration.  ([0099]: Here, an implicit PUCCH resource linked to a PDCCH (i.e. PCC-PDCCH) that schedules a PCC (or PCell) can be allocated to n.sup.(1).sub.PUCCH, 0 and an implicit PUCCH resource linked to a PDCCH (i.e. SCC-PDCCH) that schedules an SCC or an explicit PUCCH resource reserved by RRC can be allocated to n.sup.(1).sub.PUCCH, 1 according to whether cross-CC scheduling is applied.”)

	Regarding claims 4, 11 and 17, Yang et al. discloses wherein a maximum number of receptions for the first transport block is different than a maximum number of receptions for the second transport block ([0251]: “a first TB transmitted through the first DL SF on CC1, a second TB transmitted through the first DL SF,”)
Allowable Subject Matter
6.	Claims 5-7, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Yang et al. fails to disclose multiplexing a first channel quality indicator (CQI) index, corresponding to a first block error rate (BLER) associated with the first transport block, in the first PUCCH, and a second CQI index, corresponding to a second BLER that is different from the first BLER and is associated with the second transport block, in the second PUCCH.
	Yang et al. fails to disclose receiving: a first physical downlink control channel (PDCCH) that provides a first downlink control information (DCI) format, and a second PDCCH that provides a second DCI format, wherein: a first DCI format: schedules the first PDSCH reception, and includes a field with a value indicating an offset, in a number of first time units from an end of the first PDSCH reception, for the first PUCCH 
	Yang et al. fails to disclose receiving a physical downlink control channel (PDCCH), wherein: the PDCCH provides a downlink control information (DCI) format,
The DCI format includes a field indicating an entry to a table specified in system operation, and the entry to the table provides a signaling direction for symbols of the first time unit over a number of first time units.
7.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	FU et al. (US 2013/0114575 A1) discloses method for transmitting HARQ-ACK feedback information.

    PNG
    media_image3.png
    587
    521
    media_image3.png
    Greyscale

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412